DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application PCT/US2017/57687 20 October 2017 filed under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant’s claim for the benefit of a prior-filed provisional application 62/410,877, filed on 21 October 2016 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 
Applicant’s Amendments
Applicant's response and amendments, filed 6 SEP 2021, are acknowledged. Applicant has cancelled claim 35, amended claims 1, 3, 8-11, 16-20, 22, 29, 32, 49, and 64, and added new claims 69-71.
Newly submitted claims 69-71 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 69-71 set forth additional alternative method steps that are divergent from and non-coextensive with one another. The inventions require different fields of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). A search for each alternative method step requires a unique keyword search that is divergent and non-coextensive with the search for any other group. A complete search for one alternative method step is expected to return a set of art references that would not comprehensively cover any other alternative method step. Accordingly, a search of all alternative method steps in a single application is considered to present an undue search and examination burden on the Office.
Since applicant has received an action on the merits for the originally presented invention including the alternative method step of claim 64, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, 
 Claims 2, 4-7, 12-13, 21, 23-28, 30-31, 33-48, 50-56, 58-63 and 65-68 are cancelled. Claims 69-71 are withdrawn. Claims 1, 3, 8-11, 14-20, 22, 29, 32, 49, 57, and 64 are pending and under consideration.
Objections to the Specification
The prior objection to the specification for containing an embedded hyperlink and/or other form of browser-executable code (p. 39, line 23) is withdrawn in light of applicant’s amendment to the specification deleting the embedded hyperlink.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
WARREN
Claims 1 and 16 stand rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by WARREN (WO2007/108835A2; pub: 27 September 2007) as evidenced by Alberts (Alberts B, et al. Molecular Biology of the Cell. 4th edition 2002. Garland Science. Chapter 24 "B Cells and Antibodies") and Pettersson (Pettersson S. 2009. Linköping University Electronic Press).
WARREN teaches an ex vivo system (p. 15 final ¶)  configured for activating suspension cells (namely, T cells and B cells) comprising: three-dimensional porous microscaffolds/ microcarriers (both the instant disclosure and WARREN use microscaffolds and microcarriers as functionally analogous structures and thus, patentably indistinct in regard to activating and growing, cultivating, proliferating, or expanding cells ex vivo; see, for example, instant disclosure pp. 11-12 joining ¶ and following ¶ p. 12 and WARREN, Ex 3 p. 23 and Ex 16 ¶2 p. 38) each comprising ligands and having a culture environment configured to: provide a synthetic microenvironment representative of the environment where the suspension cells expand in vivo (p. 14 points 1-2.); promote suspension cell activation; and promote efficient cell-cell communication and relevant extracellular-matrix for the suspension cells; and a seed amount of suspension cells; wherein the suspension cells exclude anchorage-dependent cells (WARREN’s 
WARREN specifically teaches cultivation of T and B cells on microcarriers wherein the rough-surfaced or porous carriers are often coated with components of the extracellular matrix (ECM) (p. 14 ¶1) wherein it is advantageous for creating tunable microenvironments to use both synthetic and natural extracellular matrix (ECM) materials, to achieve 3D structures that provide a physical structure mimicking in vivo conditions, e.g. a lymph node's "open" reticular network, containing lymphocytes and biochemical cues (such adhesion motifs and chemokine gradients) expected by lymphocytes in secondary lymphoid tissues (pp.12-13 joining ¶ and p. 23 Ex 3); loading microcarriers with appropriate adhesion ligands, such as chemokines, for the attachment of T and B cells (emphasis added); and that T cells can be co-cultured with B cells or cultivated on microcarriers independently of B cells (also, clearly, independently of any other anchorage dependent cells) (p. 14 ¶2-3).  
WARREN teaches the general state of the art prior to the effective filing date (EFD) of the instant invention in the use of microcarriers (and/or microscaffolds) for culturing and delivering suspension (T and/or B) cells in an ex vivo system mimicking an artificial immune system that provides the appropriate repertoire of suspension cells within a bioreactor system (p. 12 3.(e); p. 15 final ¶) that provides a synthetic environment representative of the environment where the suspension cells expand in vivo (for example, in a lymph node), promotes activation and expansion, and efficient cell-cell communication and relevant ECM for the suspension cells (p. 21 ¶1). WARREN teaches that the system can have a general bioreactor design that is mechanistically different than the natural immune system, though similar in terms of functionality (p. 17 ¶2). In addition to an ECM which provides relevant ligands, WARREN teaches the entire assembly can then be inserted into an incubator that regulates temperature, humidity, and concentrations of oxygen and carbon dioxide to best simulate the natural in vivo environment (pp. 18-19 joining ¶). 
proliferates and differentiates into an antibody-secreting effector cell as evidenced by Alberts, et al. (2002) Figure 24-17. 

    PNG
    media_image1.png
    422
    277
    media_image1.png
    Greyscale

As WARREN’s system is seeded in one embodiment with lymphocytes from PBMCs (p. 19 final ¶) the resulting collection of antibodies signifies that suspension T cells are proliferating and are able to act as helper cells and that B cells are receiving the proper signals for activation and expansion/proliferation in order to produce antibodies. Thus, WARREN not only explicitly teaches activation but also proliferation (i.e. expansion) of suspension cells.  
In addition to teaching proliferation/expansion of the suspension cells in the AIS, WARREN also explicitly teaches culturing suspension cells, e.g. T and B cells, on microcarriers and then transferring the microcarriers and cultured suspension cells to the AIS (p. 5 final two ¶s, p. 6 ¶1; and especially p. 14 ¶1-5 (including points 1-4); see also p. 19 final ¶). Thus, WARREN implies the practical consideration of ex vivo expansion of T and/or B cells explicitly on microcarriers before transferring them to the AIS, and a practitioner of ordinary skill in the art would have understood the interchangeableness of the functionally similar microscaffolds in place of the microcarriers, as taught by both WARREN and the instant disclosure. Furthermore, applicant’s arguments demonstrate that microscaffold and microcarrier can be used interchangeably as applicant argues on p. 17/25 ¶2 that an exemplary microscaffold is a TM or Cultispher GTM microscaffold and Cultispher G, for example, is a macroporous microcarrier as stated in instant specification p. 12 final ¶ and as demonstrated by the following figure and figure description taken from Pettersson (2009; see also, p. 28 final ¶). Furthermore, applicant discloses that these Cultisphers/microcarriers/microscaffolds have a diameter of 130-300 micrometers (amended claims 8 and 16). WARREN clearly teaches use of such macroporous microcarriers as known in the art (and cites a range of 100-5000 µm in diameter; ¶1 p. 14, which overlaps and encompasses the range provided in instant claim 16) and references these in the context of the microcarriers functionalized with appropriate ligands for T and B cell attachment and used to culture T and B cells prior to integration in the AIS (p. 14).

    PNG
    media_image2.png
    630
    613
    media_image2.png
    Greyscale

WARREN teaches cultivating T and/or B cell cultures on microcarriers (see top panel of Figs. 1B and 1C; and p. 5 final 2 ¶s); activation of suspension cells in microcarriers and/or with engineered ECMs on microscaffolds; and harvesting suspension cells from bioreactor cultures following activation, proliferation, and antibody production. WARREN is clearly directed to activating and expanding over time suspension cells in an ex vivo system and in providing a microenvironment that recapitulates the in vivo environment as indicated by the elaborate system to recreate an artificial immune system. 

Applicant’s arguments (¶2 p. 23/25), filed on 6 SPE 2021, have been fully considered but are not found persuasive because the argued limitation cited as WARREN’s deficiency, namely “activation through the microscaffold”, is not commensurate in scope with the instant amended claim 1 which merely requires a culture environment or a synthetic microenvironment configured for the activation and expansion of suspension cells. WARREN clearly teaches such an environment as described above.
Thus, before the effective filing date, WARREN clearly anticipates the instant invention of claims 1 and 16.
The prior rejection of claim 3 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by WARREN (WO2007/108835A2; pub: 27 September 2007) is withdrawn in light of applicant’s amendments to the claims. WARREN does not teach microscaffolds/microcarriers comprising ligands wherein the ligand are specific for activation of suspension cells.
FELDER
The prior rejection of claims 1 and 15 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being clearly anticipated by FELDER (WO2005/010162A2; pub: 3 February 2005) is withdrawn in light of applicant’s amendment to claim 1.
FELDER does not teach microcarriers/microscaffolds configured specifically for the activation of suspension cells.

MORGAN
Claims 49 and 57 stand rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being clearly anticipated by MORGAN (WO2015/164745A1; pub: 29 October 2015).
Applicant’s arguments (¶5 p. 23/25), filed on 6 SEP 2021, have been fully considered and are not found persuasive because, claims 49 and 57 are product-by-process claims as discussed in the prior rejection. 
In regard to the limitations of claim 49, MORGAN teaches suspension (T cells) cells that have been obtained and isolated from blood, cultured (expanded), activated, and allowed to expand or propagate and in regard to claim 57, MORGAN teaches pharmaceutical compositions comprising the cells activated and expanded as described in the invention wherein the pharmaceutical composition comprises at least one suspension cell, a microcarrier, an additional therapeutic agent (e.g. mitogens (e.g., PHA) or lymphokines, cytokines, and/or chemokines (e.g., IFN-g, IL-2, IL-7, IL-15, IL-12, TNF-alpha, IL-18, and TNF-beta, GM-CSF, IL-4, IL-13, Flt3-L, RANTES, MIP1a, etc.) as described herein to enhance engraftment and function of infused T cells) and is formulated for intravenous administration (p. 74 ln 11 – p. 76 ln 12). Furthermore applicant’s argument that MORGAN does not teach or suggest a degradable microscaffold-based manufacturing platform has been fully considered but is not found persuasive because the limitation is not commensurate in scope with amended claims 49 and/or 57 and/or claim 22 upon which claim 49 depends. This, prior to the time of filing of the instant application, MORGAN clearly anticipate the instant invention of claims 49 and 57.
Wang
Claim 49 stands rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Wang (Wang X, et al. Cancer Gene Therapy; 2015 Feb; 22(2):85-94).
Applicant’s arguments (¶5 p. 23/25), filed on 6 SEP 2021, have been fully considered and are not found persuasive because, claim 49 is a product-by-process claims as discussed in the prior rejection. In regard to the limitations of claim 49, the claim recites merely a suspension cell (that according to claim 22 has been isolated, expanded and activated). Suspension (T cells) cells that have been obtained and isolated from blood, cultured (expanded), activated, and allowed to expand or propagate are common in the prior art of ACT 
Claim Rejections - 35 USC § 103 – Obviousness
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
FELDER—WARREN—MORGAN
The prior rejection of claims 1, 3, 8-11, 14-19 under 35 U.S.C. 103 as being unpatentable over FELDER (WO2005/010162A2) as applied to claim 1 above, in view of WARREN (WO2007/108835A2), as applied to claims 1, 3, and 16 above, and further in view of MORGAN (WO2015/164745A1; pub: 29 October 2015) is withdrawn in light of applicant’s amendments to the claims.
In regard to claim 1, FELDER does not teach microcarriers/microscaffolds configured specifically for the activation of suspension cells. In regard to claim 3, WARREN does not teach microscaffolds/microcarriers comprising ligands wherein the ligands are specific for activation of suspension cells.

WARREN—MORGAN—FELDER
Claims 1, 3, 8-11, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over WARREN (WO2007/108835A2) as evidenced by Alberts (2002) and Pettersson (2009) as applied to claims 1 and 16 above, and further in view of MORGAN (WO2015/164745A1; pub: 29 October 2015) and FELDER (WO2005/010162A2).
In regard to claims 1 and 16, WARREN is clearly directed to activating suspension cells in an ex vivo system and in providing a microenvironment that recapitulates the in vivo environment as indicated by the elaborate system to recreate an artificial immune system as described above. As a component of the AIS, WARREN specifically teaches microcarriers seeded ex vivo system, a culture environment, and a synthetic microenvironment configured for the expansion and activation of suspension (T and/or B) cells. 
In regard to instant claim 3, WARREN does not specifically teach ligands that are specific for the activation of the T and/or B cells.
MORGAN teaches what was well known and established in the art prior to the EFD in regard to the expansion and activation of T cells in culture from a seed amount. Namely, MORGAN teaches T cell expansion from PBMCs activated by different methods including activation with plate-bound, soluble, and bead-bound anti-CD3 and anti-CD28 antibodies (claim 1 and p. 90 ln 28 – p. 91 ln 3 and p. 91 lns 18-22). In regard to the instant claims, the practitioner of ordinary skill in the art would immediately recognize the bead-bound anti-CD3 and anti-CD28 antibodies as ligands specific for lymphocyte activation. MORGAN also teaches culturing (expanding) suspension/T cells in bioreactor(s)—and possible embodiments wherein said culturing is in combination with microcarriers (p. 28 lns 24-31 and claims 53-55)—for activating, expanding and/or transducing suspension cells (PBMC/T cells) and recovery of suspension/T cells that have been expanded and activated (claim 63 and p. 95 ln 15 – p. 96 ln 8).
Thus, in regard to instant claim 3, MORGAN clearly teaches that ligands (anti-CD3 and anti-CD28 antibodies) specific for activation and expansion of T cells could be provided on 3D structures (such as beads) in suspension with T cell cultures and that these T cell cultures could also comprise microcarriers. The practitioner of ordinary skill in the art would have known and understood that such microcarriers (or microscaffolds) could comprise (macro)porous microcarriers such as those taught by WARREN and evidenced by Pettersson (cited above).
In regard to instant claim 3, MORGAN does not teach microcarriers/microscaffolds comprising ligands specific for lymphocyte activation as MORGAN provides these necessary ligands in other embodiments, such as bead-bound. 
FELDER teaches engineered microcarriers comprising special proteins incorporated into the matrix of the microcarrier or in the surface coating of the microcarrier (i.e. functionalized) T cell as the suspension cell in the system comprising a 3D functionalized porous microcarrier and culture medium (but does teach the genus of immunocytes). A practitioner of ordinary skill in the art would have known and understood that lymphocytes, such as T cells, B cells, and NK cells, are blood cells and/or immunocytes.
In regard to claims 1, 3, 9, and 16 WARREN teaches an AIS comprising 3-D functionalized (with ligands specific for T and/or B cell attachment) porous microcarriers/microscaffolds comprising T and/or B cells (i.e. lymphocytes and/or suspension cells) and culture medium. MORGAN teaches 3D-structures comprising ligands specific for activation and expansion of T cells (i.e. bead-bound anti-CD3 and anti-CD28 antibodies, instant claims 3 and 9) and FELDER provides engineered, functionalized 3-D microcarriers well-suited for culturing adherent and non-adherent cells (p. 7 lns 13-14 and p. 11 lns 3-4), that comprise ligands (proteins) that including those that will promote growth or expansion as well as attachment and differentiation (p. 10 ¶1 and p. 22 ln 31—p. 23 ln 2 and p. 31 lns 8-10). 
It would have been prima facie obvious, prior to the time of filing of the instant application, to one of ordinary skill in the art to substitute the plate-bound, soluble, or bead-bound anti-CD3 and anti-CD28 antibodies of MORGAN with 3D porous microcarriers functionalized with anti-CD3 and anti-CD28 antibodies (i.e. ligands) as taught by FELDER and/or WARREN in a system for expanding or activating suspension/T cells wherein the general ligands of WARREN and/or FELDER were specific for the activation of the suspension (T) cells (i.e. were anti-CD3 and anti-CD28 antibodies as taught by MORGAN). In other words, the anti-CD3 and anti-CD28 antibodies taught by MORGAN for activating T cells would be an obvious substitution biochemical cues expected by lymphocytes” or “micro environmental cue” or “appropriate adhesion ligand” for lymphocyte activation taught by WARREN as well as the “functionalized” element/protein that promotes cell growth and/or differentiation as taught by FELDER in an ex vivo system configured for the expansion and activation of suspension (T) cells. 
The practitioner would have had a reasonable expectation of success in substituting the microcarriers of FELDER and/or WARREN for the 3D-structures (functionalized beads) of MORGAN as MORGAN teaches the anti-CD3 and anti-CD28 antibodies can be provided in a variety of embodiments (e.g. plate-bound or bead-bound) and are necessary for activation and expansion. A practitioner would also have the expectation of microcarriers functionalized with ligands having the anticipated effect of the ligands as FELDER and WARREN both teach microcarriers comprising ligands for mediating ligand-expected effects and, as per WARREN, providing expected biochemical cues to lymphocytes. Furthermore, WARREN, MORGAN, and FELDER all teach growth of suspension cells including blood cells, immunocytes, lymphocytes, T cells, and/or B cells in culture with microcarriers, thus the practitioner would have a reasonable expectation of success in substituting known prior art elements (such as functionalized microcarriers for functionalized beads) and/or modifying known methods needed for activating/expanding and/or transfecting T cells for example for ACT immunotherapy according to known methodologies for culturing suspension/T cells in 3D-functionalized microcarriers to yield predictable results as taught by the prior art. Thus, the teaching of WARREN, MORGAN, and FELDER obviate to one of ordinary skill in the art, before the EFD of the instant application, the instant invention of an ex vivo system comprising microcarriers functionalized with anti-CD3 and anti-CD28 antibodies for expanding and activating T cells, wherein the suspension cells are lymphocytes and the ligands are suspension cell activation ligands/antibodies (instant claims 1, 3, 8, 9, and 16).
In regard to the further limitations of claims 8 and 10-11, WARREN teaches microcarriers of diameters 100-5000 µm (¶1 p. 14) and FELDER teaches microcarriers of any size, but specifies a range of 1-1000 µm (¶2 p. 7 and 2d. and 2e. p. 32). MORGAN teaches ligands comprising necessary stimulatory molecules including anti-CD3, anti-CD2, and anti-CD28 antibodies (see, for example, p. 17 ¶3, pp. 33-4).
In regard to the further limitations of claims 14-15, MORGAN teaches a system comprising culturing suspension/T cells in bioreactor(s)—including the use of GREX (open, static culture vessel with gas-permeable bottom) bioreactors as well as WAVE (closed, perfusion-type) bioreactors including the use in combination with microcarriers (p. 28 lns 24-31 and claims 53-55)—for activating, expanding and/or transducing suspension cells (PBMC/T cells).
In regard to the further limitations of claims 16-17, WARREN teaches a system comprising cytokines (a necessary component for maintaining T cells in culture, well-known in the art) for in vitro T cell culture/expansion and/or activation, while MORGAN teaches systems wherein the T cells are cultured in the presence of cytokines (e.g., such as IL-2, IL-7, and/or IL-15, or any suitable combination thereof, claims 21-22 and p. 32 lns 20-21).
In regard to the further limitations of claim 18, WARREN teaches systems comprising unmodified T cells and MORGAN teaches systems comprising CAR T cells, gene modified T cells, and unmodified T cells (see for instance, Fig. 13 and below).
In regard to the further limitations of claims 19-20, MORGAN teaches a system comprising expression and/or viral vectors configured for gene therapy (see, for example, p. 16 lns 10-16; p. 62 ¶2; p. 64 “Viral Vectors”), wherein the vector comprises a CAR transgene (for example see, p. 83 lns 14-32, and Example 1, p. 90) and an additional transgene such as a cytokine or a marker (see, for example, p.16 ¶4; p. 71 ¶1; p. 73 final ¶).
Applicant’s arguments (p. 23/25), filed on 6 SPE 2021, have been fully considered but are not found persuasive because as described above WARREN teaches ex vivo culturing T and/or B cells on porous microcarriers prior to addition of the microcarriers to the AIS. Furthermore, the additional limitations that applicant argues are not taught by WARREN, FELDER, or MORGAN namely functionalized degradable microscaffolds wherein the microscaffolds are functionalized by ligands specific for activating the suspension cells are not limitations commensurate in scope with the independent claims (claims 1 and 16) as previously presented or as currently amended. Amended claim 1 merely requires a culture environment or a synthetic microenvironment configured for the activation and expansion of suspension cells (which WARREN clearly teaches) and amended claim 16 merely requires microscaffolds functionalized with (nondescript) ligands providing a synthetic environment representative of 
MORGAN—FELDER
Claims 22, 29, 32, 35, and 64 are rejected under 35 U.S.C. 103 as being unpatentable over MORGAN (WO2015/164745A1) and FELDER (WO2005/010162A2).
In regard to claim 22, MORGAN teaches the well-known method of obtaining PBMCs (suspension cells/non-adherent cells/T cells/lymphocytes) from donor (i.e. patient) blood, isolating cells from the blood sample (on FICOLL gradients), culturing the cells in a bioreactor (including using microcarriers), activating a portion of the suspension cells (i.e. T cells with T-cell-specific antibodies) and expanding a portion of the activated (suspension/T cells in the presence of cytokines).
MORGAN teaches isolation of suspension/T cells obtained from PBMCs isolated from donor blood (p. 89, item 1, lns 27-30 and p. 94 lns 17-26) in the absence of anchorage-dependent cells, culturing isolated suspension/T cells in bioreactor(s)—including the use of GREX (open, static culture vessel with gas-permeable bottom) bioreactors as well as WAVE (closed, perfusion) bioreactors including use in combination with microcarriers (p. 28 lns 24-31 and claims 20 and 53-55 and p. 95 lns 15-20)—for activating, expanding and/or transducing suspension cells (PBMC/T cells) and recovery of suspension cells/T cells (p. 95 ln 15 – p. 96 ln 8). Thus, MORGAN teaches isolating suspension cells from a blood sample; introducing a seed amount of the of the suspension cells to a bioreactor comprising, in some embodiments, microcarriers/microscaffolds; activating at least a portion of the suspension cells introduced into the bioreactor; and expanding over time the seed amount of the activated suspension cells to an expanded amount of suspension cells; wherein the suspension cells exclude anchorage-dependent cells; and wherein the ligands and cytokines provide a synthetic microenvironment representative of the environment where the suspension cells expand in vivo and providing a culture environment configured to promote suspension cell activation and expansion.

FELDER teaches the general state of the art before the EFD of the instant invention and is directed generally to the field of cell culture, which is a laboratory process used primarily for the growth, propagation, and production of cells (Abstract). FELDER is not directed specifically to a particular adherent or non-adherent cell but addresses both, stating that functionalization of the microcarrier by including an anchor promoting material with an engineered microcarrier that can be manipulated in suspension is a powerful cell culture technique that will work with virtually all anchorage dependent and independent cells (¶1 p. 11) and specifically teaching a microcarrier with a modified surface to allow attachment of non-anchor dependent (i.e. suspension) cells (¶1 point 4. p. 33). FELDER teaches that suspension culture of engineered microcarriers increases the productivity one can expect, of conservatively 400 fold over flat bottom dishes, and over two fold compared to spinner flasks (¶1 p. 15). FELDER teaches microcarriers that are engineered to dissolve spontaneously, thus obviating the challenges associated with using non-specific enzymes to release cells from their anchorage surface (¶2 p. 15). FELDER teaches that ligands, reporters, or response elements may be covalently or non-covalently linked to the surface and/or interior of the microcarrier and may be used to cause a reaction from the cells grown on any aspect (outside, inside, or both) of the microcarriers (¶2 p. 20) thus functionalizing the microcarrier.
FLEDER also teaches that through the use of automation, many of the manual steps involved with cell culture of seeding, growing, feeding, splitting and assaying can be reduced or eliminated resulting in less contamination. In addition, since cell scraping or enzymatic digestion is not necessary using microcarriers, healthier cells may be introduced directly into a downstream process such as drug discovery. Continuous culture of cells for protein production is also supported by the automation system (¶1 p. 27).
FELDER teaches that functionalized and/or engineered microcarriers can be used to support the growth and differentiation of cells intended for autologous or heterologous transplantation (¶2 p. 31) and that cells produced in such engineered microcarriers will enable more rapid production of cells, less damage due to shear stress and impeller collisions, an 
Finally, FELDER teaches that 3D functionalized porous microcarriers are well-suited for culturing adherent and non-adherent cells (p. 7 lns 13-14 and p. 11 lns 3-4), including expansion and differentiation (p. 22 ln 31—p. 23 ln 2) of a plurality of non-adherent cells, such as blood cells, immunocytes, … some cancer cells, stem cells, single cell organisms, and other cells (p. 10 lns 20-33). FELDER also teaches the use of bioreactors (Abstract, claim 18. p. 3 lns 9-10; p. 27 lns 15-19) as well as the 3D functionalized porous microcarriers in culturing suspension cells, stating that the microcarriers may be introduced into the cell culture media contained in the bioreactor through one of the orifices or openings in order to affect an increase in kinetic energy within suspension cell cultures of non-adherent cells, such as for example, SF9 insect cells (p. 24 lns 13-16) or others cited above. 
It would have been prima facie obvious to one skilled in the art to modify the bioreactors comprising microcarriers and/or dynabeads functionalized with ligands specific for activating lymphocytes (e.g. anti-CD3 and anti-CD28 antibodies) of MORGAN used for culturing isolated PBMCs/suspension cells prior to or during the expansion and/or activation steps with the functionalized 3D porous microcarriers of FELDER’s bioreactor systems wherein the 3D functionalized microcarriers further comprise antibodies (such as CD3, CD28 and/or CD2, taught by MORGAN) and/or cytokines (also taught by MROGAN) necessary for activation and/or expanding (see additional dependent claim rejections below and MORGAN Table 1, for instance). Thus, introduction of suspension cells (e.g. T cells) into a bioreactor culture system following isolation of the PBMCs (suspension cells) obtained from donor (or patient) blood and prior to activating or further expanding the cells wherein the system comprises 3D functionalized porous microcarriers would have been prima facie obvious to one skilled in the art, prior to the time of filing of the instant application wherein the microcarriers were functionalized with specific ligands for activating the T cells and wherein the introduction of ligands and/or cytokines reproduces the in vivo environment for the expansion and/or activation of the T cells. 

In regard to the further limitations of claim 29 wherein the microscaffolds/microcarriers comprise one or more proteins, carbohydrates, lipids, and nucleic acids, MORGAN teaches systems comprising at least proteins, carbohydrates, and nucleic acids (viral vectors for transduction/transfection), see for example, Table 1, p. 93 and culturing in the presence of dynabeads comprising anti-CD3 and anti-CD28 antibodies, cytokines (e.g., such as IL-2, IL-7, and/or IL-15, or any suitable combination thereof, claims 21-22 and p. 32 lns 20-21).
In regard to the further limitations of claims 32 wherein the ligands are antibodies selected from anti-CD2, anti-CD3 and anti-CD28 antibodies and combinations thereof, MORGAN teaches systems comprising activation with plate-bound, soluble, and bead-bound anti-CD3 and anti-CD28 antibodies (claim 1 and p. 90 ln 28 – p. 91 ln 3 and p. 91 lns 18-22) and provision of co-stimulatory ligands such as anti-CD3, anti-CD28, and/or anti-CD2 antibodies (pp. 33-34).
In regard to the further limitation of claim 64 in which the method of claim 22 further comprises the method steps of transfecting a portion of the expanded amount of suspension cells, preparing a portion of the transfected cells for transfusion, and transfusing a portion of the prepared cells into a recipient/patient, MORGAN teaches transducing (i.e. transfecting) .
Conclusion
Claims 1, 3, 8-11, 14-20, 22, 29, 32, 49, 57, and 64 are rejected. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546.  The examiner can normally be reached between 8:00A - 5:00P PDT/PST (Flex) M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANJEANETTE ROBERTS/Examiner, Art Unit 1633                                                                                                                                                                                                                                                                                                                                                                                                                                                       
      /KEVIN K HILL/      Primary Examiner, Art Unit 1633